United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2663
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   James Lee Bixby

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Northern District of Iowa - Eastern
                                   ____________

                           Submitted: December 21, 2020
                            Filed: December 28, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      James Lee Bixby appeals after the district court1 revoked his supervised release
and sentenced him to a term of imprisonment within the advisory sentencing

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
guidelines range, to be followed by two years of supervised release. His counsel has
moved for leave to withdraw and has filed a brief challenging the sentence.

       To the extent Bixby challenges the sufficiency of the evidence, we conclude
that the district court did not clearly err in finding, by a preponderance of the
evidence, that Bixby violated the conditions of his supervised release by using
marijuana two times. See 18 U.S.C. § 3583(e)(3); United States v. Black Bear, 542
F.3d 249, 252 (8th Cir. 2008). The district court therefore did not abuse its discretion
in revoking supervised release. See 18 U.S.C. § 3583(g)(4); United States v. Miller,
557 F.3d 910, 914 (8th Cir. 2009). We also conclude that the revocation sentence
was not unreasonable, as the court stated it considered all of the 18 U.S.C. § 3553(a)
factors that apply in a revocation hearing, and there is no indication that the court
failed to consider a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment when it imposed a sentence
within the guidelines range. See 18 U.S.C. § 3583(e); Miller, 557 F.3d at 917
(explaining the standard of review); United States v. Richart, 662 F.3d 1037, 1054
(8th Cir. 2011) (reiterating that the district court has wide latitude to weigh the
§ 3553(a) factors); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008)
(stating that a sentence within the guidelines range is accorded a presumption of
substantive reasonableness on appeal). Furthermore, the revocation sentence is
within the statutory maximum. See 18 U.S.C. § 3583(b)(2), (e)(3), (h).

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                          -2-